                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI


ST ENGINEERING HALTER MARINE &                          CIVIL ACTION NO. 1:19-cv-00955
OFFSHORE, INC.,
                                                        JUDGE GUIROLA, JR.
Plaintiff
                                                        MAG. JUDGE WALKER
                          v.
                                                        Pursuant to Rule 9(h)
M/V RALPH E BOUCHARD, her engines, tackle,
appurtenances, and apparel, in rem;


Defendant


                         WARRANT FOR ARREST IN REM, L.A.R. C2(a)

    TO THE UNITED STATES MARSHAL
    FOR THE UNITED STATES DISTRICT COURT
    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

           The Complaint in Intervention in the above-styled in rem proceeding was filed by
    Louisiana Machinery d/b/a Resource Power Group in the Southern Division of this Court on April
    30, 2020.

            In accordance with FRCP Supplemental Rule C and L.A.R. C2(a), you are directed both to
    arrest the defendant vessel, the M/V RALPH E. BOUCHARD, her tackle, apparel, furniture,
    engines and appurtenances, should you find her within this district, and to detain her in your
    custody pending further order of the court.

           You must also give notice of the arrest to all persons upon whom notice is required by
    FRCP Supplemental Rule C(4), L.A.R. C(4), as designated below by the plaintiff and the practices
    of your office.

            Bouchard Transportation Company, Inc.
            Through its Attorney of Record
            James G. Wyly, III
            Drury Sumner Holland
            PHELPS DUNBAR, LLC
            2602 13th Street, Suite 300
            Gulfport, Mississippi 39501
            Telephone: (228) 679-1130
            Email: wylyj@phelps.com
                   Dru.holland@phelps.com
                      Gulfport
      SO ORDERED, at ____________, Mississippi, this _______        May
                                                      14th day of _________, 2020.


                                         ARTHUR JOHNSTON
                                        _________________________________,
                                        CLERK


                                        By: __________________________________
                                               Deputy Clerk


Order Submitted By:

Todd G. Crawford (MBN 102620)
LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD
2501 14th Street, Suite 202
Gulfport, Mississippi 39501
Telephone: (228) 206-0033
Email: tcrawford@lawla.com
       speck@lawla.com;
       jthurman@lawla.com

Attorneys for Louisiana Machinery, d/b/a Resource Power Group




                                           2
